United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
TRANSPORTATION SECURITY
)
ADMINISTRATION, FEDERAL AIR
)
MARSHAL SERVICE, Orlando, FL, Employer
)
___________________________________________ )
E.C., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1343
Issued: December 10, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 27, 2014 appellant, through counsel, filed a timely appeal from the March 28,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the issues in this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an injury causally
related to factors of his federal employment.
FACTUAL HISTORY
On June 17, 2013 appellant, then a 49-year-old air marshal, filed an occupational disease
claim alleging that he developed degenerative arthritis in both knees due to walking and climbing
1

5 U.S.C. § 8101 et seq.

stairs, carrying baggage, and also employer-mandated physical, self-defense, and firearms
training. He alleged that his injury began on July 10, 2009 and that he first became aware of its
relation to his work on May 21, 2013. The employing establishment advised that appellant had
not worked since December 2012 due to a different work injury accepted under a separate
claim.2
By letters dated June 27, 2013, OWCP advised appellant and the employing
establishment that additional factual and medical evidence was needed.
OWCP received medical treatment notes dating from July 10, 2009 to January 22, 2010
from Dr. James E. Carter, a surgeon, who offered diagnoses of appellant’s back conditions as
well as finding that he had degenerative arthritis in the knees with bilateral early medial joint
collapse. In his July 10, 2009 notes, Dr. Carter indicated that x-rays of the knees revealed
minimal medial joint collapse bilaterally. In an August 10, 2009 note, he advised that appellant
had a military service-connected 40 percent disability because of his back. Dr. Carter also
indicated that, with regard to running as part of his air marshal duties, appellant did “not qualify
in this manner, and I have asked him to call the lady and talk to her and to see if we could come
to a decision regarding same. Any rate, I feel little reluctant as this is a man who is 40 percent
disabled because of his back, and now wants me to fill out this form. There are certain elements
of this which he does not qualify for.” In a January 22, 2010 treatment note, Dr. Carter advised
that appellant could not perform all duties required of an air marshal as he was unable to
maintain a kneeling position and would have difficulty running on tarmac or a firm surface.
In a May 10, 2013 report, Dr. Samy F. Bishai, an orthopedic surgeon, noted appellant’s
history and treatment. He indicated that appellant was unable to sit, stand, walk, bend, stoop,
kneel, run, twist, or lift more than five pounds without experiencing burning pain in his back,
buttocks and legs to his feet. Dr. Bishai noted appellant’s back injury history and diagnoses,
which included multiple degenerative conditions and disc herniations, as well as a preexisting
condition due to military service. He opined that appellant’s combined injuries interfered with
his work as an air marshal such that he could not sit, stand or walk for more than a few minutes
at a time, making it impossible to perform his duties. Dr. Bishai opined that the condition was
permanent and he recommended disability retirement.
In a May 21, 2013 report, Dr. Anthony Lombardo, a Board-certified orthopedic surgeon,
noted that appellant was seen for his left knee and lumbar compression fractures. He noted
appellant’s back injury history and reported findings that included decreased range of motion in
both knees with medial compartment osteoarthritis of both knees. Dr. Lombardo stated that
appellant had difficulty with walking and daily activities, and used a cane for ambulating. He
diagnosed back pain, knee pain and thoracic compression fractures with spinal cord myopathy.
Dr. Lombardo recommended that appellant retire due to his medical conditions. He opined that
appellant could not work as an air marshal due to the condition of his back and knees.

2

The record indicates that appellant is in receipt of total disability compensation for a November 26, 2012
traumatic injury in claim File No. xxxxxx124, accepted for thoracic disc herniation. This other claim is not
presently before the Board.

2

In e-mail correspondence dated June 26, 2013, appellant provided a statement describing
his air marshal duties. These included being assigned to multiple airports and flying on
commercial aircraft on a daily basis; walking throughout multiple airports up to several miles a
day; carrying and lifting personal luggage as well as a weapons case, weighing up to 45 pounds,
several times a day, five days a week for the past 10 and a half years. Appellant also noted that
defensive/physical training was conducted one or two times a month and included walking,
jogging, running, handcuffing techniques, use of the baton and aircraft tactical practice in
commercial airplanes. In 2011, he was given a permanent waiver excluding him from running
on hard surfaces or participating in activities that were strenuous to his knee condition.
Appellant noted that his physicians supported that his conditions were work related. On
August 20, 2013 OWCP received an undated statement from appellant that also described his air
marshal duties since May 2002. Appellant first noticed that his knees began to bother him when
he was assigned to a mission overseas in July 2009. Subsequently, Dr. Carter diagnosed
degenerative arthritis in both knees with early medial joint collapse. Appellant reiterated the
work duties and mandatory fitness training that he felt caused his condition.
In a September 20, 2013 decision, OWCP denied appellant’s claim. It found that the
medical evidence did not establish causal relationship.
On September 30, 2013 appellant’s representative requested a telephonic hearing, which
was held on February 24, 2014.
Appellant submitted an August 21, 2013 report from Dr. Bishai, who noted that appellant
had complaints of pain and swelling in both knees, could not bend or squat, had clicking or
popping in both knees, giving way of both knees, more severe on the left, and limited knee range
of motion. Dr. Bishai diagnosed degenerative arthritis of both knees. He explained that
appellant worked as an air marshal since May 2002, and during this time, his physical schedule
required agility and being in excellent physical condition. Dr. Bishai opined that the job took its
toll on his knees as appellant’s duties included much walking, climbing, and going on escalators
and ramps in airports. He opined that “the combination of these movements causes twisting
movements of the knee joint while the foot is planted on the ground and this type of torque
forces that are applied to the knee joints cause trauma to the medial and lateral menisci and cause
erosion of the articular surface of the cartilage of the knee joint.” Dr. Bishai advised that the
combination of these activities, as well as sitting in an airplane seat for hours of flying a long
time with having to get up frequently from his seat and walk around with a lot of twisting
movements, added to the damage done to the knees. He stated that the condition took a long
time to develop. Dr. Bishai explained that appellant was doing these types of activities as well as
the training activities that he was required to do to be physically fit and able to endure the type of
grueling schedule that he maintained in his job for about 10½ years. He opined that it “is a wellknown, scientific fact that these small tears occur over a period of time in the menisci of the knee
joints and articular surface cause the development of degenerative arthritis of the knee joints over
a period of time. There is absolutely no question in my mind that this patient’s degenerative
arthritis in his knee joints has developed as a result of his work-related activities as an air
marshal.” Dr. Bishai stated that “[i]t is my opinion, within a reasonable degree of medical
certainty, that the degenerative arthritis that the patient is suffering from now has developed as a
result of his performance of his job duties working as an air marshal.” He asserted that his

3

opinion was rationalized and explained the pathophysiological processes leading to the
development of the degenerative arthritis of the knees.
OWCP received a copy of appellant’s flight mission summary; his individual training
report; a family medical history; nurses notes dating from July 22, 2004 to May 3, 2012; copies
of appellant’s physicals from 2009 to 2012; and previously submitted evidence.
An August 23, 2013 magnetic resonance imaging (MRI) scan of the right knee, read by
Dr. Mark J. Timken, a Board-certified diagnostic radiologist, demonstrated particular edema
with large patellofemoral fluid collection, joint effusion and chondromalacia patellae; bone
bruise of the patella, and no meniscal or ligamentous tear. An August 23, 2013 MRI scan of the
left knee, read by Dr. Timken revealed findings of edema, bone bruise of the patella, joint
effusion, patellofemoral fluid collection and chondromalacia patellae.
By decision dated March 28, 2014, an OWCP hearing representative affirmed the
September 20, 2013 OWCP decision. He noted that the medical evidence did not distinguish
between preexisting conditions and factors of appellant’s employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged and
that any disability and/or specific condition for which compensation is claimed are causally related
to the employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
evidence required to establish causal relationship, generally, is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

4

relationship between the diagnosed condition and the specific employment factors identified by the
claimant.5
ANALYSIS
The evidence establishes that appellant has arthritis in both knees. Appellant’s job
responsibilities included walking and climbing stairs at airports, carrying baggage, sitting on
flights, and also participating in employer-mandated physical, self-defense and firearms training
in the performance of duty. However, appellant submitted insufficient medical evidence to
establish that his knee condition was caused or aggravated by these or any other specific factors
of his federal employment.
In an August 21, 2013 report, Dr. Bishai noted appellant’s knee symptoms and diagnosed
degenerative arthritis of both knees. He stated that appellant worked as a federal air marshal
since May 2002 and opined that the job took its toll on appellant’s knees, noting that appellant’s
duties included walking, climbing, and going on escalators and ramps in airports. Dr. Bishai
opined that “the combination of these movements causes twisting movements of the knee joint
while the foot is planted on the ground and this type of torque forces that are applied to the knee
joints cause trauma to the medial and lateral menisci and cause erosion of the articular surface of
the cartilage of the knee joint.” He advised that these activities, as well as sitting in an airplane
seat for hours and having to get up frequently and walk around with a lot of twisting movements
added to the damage to the knee joints.
Dr. Bishai opined that it “is a well-known, scientific fact that these small tears occur over
a period of time in the menisci of the knee joints and articular surface cause the development of
degenerative arthritis of the knee joints over a period of time. There is absolutely no question in
my mind that this patient’s degenerative arthritis in his knee joints has developed as a result of
his work-related activities as an air marshal.” Dr. Bishai stated that “it is my opinion, within a
reasonable degree of medical certainty, that the degenerative arthritis that the patient is suffering
from now has developed as a result of his performance of his job duties working as an air
marshal.” He stated that his opinion was rationalized and explained the pathophysiological
processes that lead to the development of the degenerative arthritis of the knee joints.
However, although Dr. Bishai asserts that he provided rationale, his report does not
explain how specific work duties caused or aggravated the claimed arthritis. The need for
rationale is particularly important in view of appellant’s preexisting service-connected disability.
Dr. Bishai did not explain how the 40 percent service-connected disability affected his claimed
knee condition. As noted, part of appellant’s burden of proof includes the submission of
rationalized medical opinion addressing whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors.
In his May 10, 2013 report, Dr. Bishai noted appellant’s history, including a preexisting
condition from military service. He opined that appellant’s combined injuries interfered with his
work as an air marshal such that he could not sit, stand or walk for more than a few minutes at a
time, making it impossible to perform his duties and recommended disability retirement.
5

Id.

5

Dr. Bishai did not, however, provide a rationalized opinion to explain how these work factors
caused or aggravated the claimed knee conditions. A medical report is of limited probative value
on the issue of causal relationship if it contains a conclusion regarding causal relationship which
is unsupported by medical rationale.6
Appellant provided several reports from Dr. Carter dating from July 10, 2009 to
January 22, 2010. However, Dr. Carter merely offered diagnoses which included back
conditions and degenerative arthritis in the knees with early bilateral medial joint collapse. His
July 10, 2009 notes indicated that knee x-rays revealed minimal medial joint collapse bilaterally.
On August 10, 2009 Dr. Carter noted that appellant had a military service-connected 40 percent
disability because of his back. He advised that he was reluctant to complete a form regarding
restrictions as “there are certain elements of this which he does not qualify for.” In a January 22,
2010 treatment note, Dr. Carter advised that appellant could not perform all air marshal duties as
he was unable to maintain a kneeling position and would have difficulty running on tarmac or a
firm surface. The Board notes that Dr. Carter’s reports do not support that appellant’s condition
is employment related. Medical evidence that does not offer any opinion regarding the cause of
an employee’s condition is of limited probative value on the issue of causal relationship.7
Similarly, other medical reports of record are insufficient to establish the claim as they do
not specifically address how appellant’s work activities caused or aggravated his claimed
bilateral knee arthritis. For example, Dr. Lombardo’s May 21, 2013 report noted findings and
recommended that appellant could not work as an air marshal due to the condition of his back
and knees. However, he does not specifically address how appellant’s claimed knee condition
was caused or aggravated by his employment.
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.8
Neither the fact that the condition became apparent during a period of employment nor the belief
that the condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.9 Causal relationship must be substantiated by reasoned medical
opinion evidence, which is appellant’s responsibility to submit.
As there is no reasoned medical evidence explaining how appellant’s employment duties
caused or aggravated a medical condition involving his knees, appellant has not met his burden
of proof in establishing that he sustained a medical condition causally related to factors of his
employment.
Appellant may submit evidence or argument with a written request for reconsideration
within one year of this merit decision pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605
through 10.607.
6

T.M., Docket No. 08-975 (issued February 6, 2009).

7

S.E., Docket No. 08-2214 (issued May 6, 2009).

8

See Joe T. Williams, 44 ECAB 518, 521 (1993).

9

Id.

6

CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained an injury causally related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the March 28, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 10, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

